Appeal from an order of the Monroe County Court (Richard A. Keenan, J.), entered March 23, 2005. The order affirmed a judgment of the Rochester City Court (Ann E. Pfeiffer, J.), which granted judgment after a nonjury trial in favor of plaintiff and against defendant in the amount of $3,807.50.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at County Court. Present—Pigott, Jr., PJ., Hurlbutt, Scudder, Kehoe and Smith, JJ.